Citation Nr: 0215411	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-16 965A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disorder as a 
result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1943 in the United States Navy.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board has previously remanded this case in December 1998 
and December 2000.  Requested development has been completed 
and the case is once again before the Board for appellate 
consideration.  

FINDINGS OF FACT

1.  A  lung disorder is not shown to be casually related to 
any incident of the veteran's military service.  

2.  The veteran was not exposed to mustard gas or Lewisite 
while on active duty.


CONCLUSION OF LAW

A chronic lung condition was not incurred or aggravated 
during active duty service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.316, (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In this regard, the veteran was advised of the 
change in the law by RO letter of June 2001. Subsequent to 
the Board remand of December 2000, the veteran was provided 
an additional opportunity to identify evidence in support of 
his claim.  In response to requests for treatment records for 
his lung condition, the veteran reported that all treatment 
was at a VA facility in Leavenworth, Kansas.  Outpatient and 
inpatient treatment records from that facility have been 
associated with the claims folder.  In February 2001, the 
veteran was afforded a VA examination to determine the 
current nature and etiology of any diagnosed lung disorder.  
The examination included a review of the veteran's claims 
folder and addressed the question central to the issue on 
appeal.  Additionally, the RO contacted the National 
Personnel Records Center and obtained a copy of the veteran's 
service personnel records.  Further, the RO confirmed that 
the veteran did not receive training at the Naval Training 
Station in Bainbridge, Maryland, the site of known personnel 
exposure to mustard gas, and that the veteran's name did not 
appear on a list of veteran's who had documented inservice 
exposure to mustard gas.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for a lung condition, to include as a result of 
exposure to mustard gas.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, a VA examination 
to help determine the current nature and etiology of his 
disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award service connection for a 
lung condition, as well as notice that the appellant could 
still submit supporting evidence.  Thus, the appellant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

BACKGROUND

The veteran contends that he suffers from chronic obstructive 
pulmonary disease as a result of exposure to mustard gas 
during basic training in 1943.  He alleges that he blacked 
out during gas mask training in January of February 1943.  

A Certification of Military Service reflects that the veteran 
served 38 days in the United States Naval Reserve from 
December 26, 1942 to February 2, 1943.  He was recruited in 
Kansas City, Missouri and ordered to the United States Naval 
Training Station, Naval Operating Base in Norfolk, Virginia.  
An entrance examination of December 1942 was negative for 
complaints or diagnosis of a lung condition, to include 
chronic obstructive pulmonary disease.  Service personnel 
records reflect that the veteran received four weeks of 
recruit training including gas mask instruction.  Service 
medical records do not show complaints or treatment for a 
lung condition, breathing difficulty or blackouts.   A 
medical history reveals that on January 25, 1943 the veteran 
was evaluated to determine his aptitude for the Naval 
Service.  In January 28, 1943, he appeared before the 
Aptitude Board and was recommended for a discharge.  The 
Report of Aptitude Board revealed that the Navy had received 
credible information that the veteran was a juvenile 
delinquent and less than 17 years old at the time of 
enlistment.  He was discharged under honorable conditions.  

The veteran's service personnel records do not reveal that he 
ever served in Bainbridge, Maryland.

A review of records pertaining to service performed under a 
different name, and terminated under dishornable conditions, 
reveals no complaints or findings pertaining to Mustard Gas 
and/or Lewsite exposure.

In VA records, dated in September 1976, September 1994, March 
1996, and October 2001 the veteran was diagnosed with 
bronchitis.

In May 1998, the veteran presented testimony before the 
undersigned Member on the issue which is the subject of this 
case.  A transcript is of record.

At a VA examination in February 2001, the veteran reported 
that he was exposed to mustard gas during basic training.  He 
recalled being fitted with a gas mask and being sent into a 
big room without windows or doors.  After entering the room, 
he reportedly collapsed and was removed to his barracks.  He 
did not receive medical attention, but complained of 
continuing blackouts after discharge from service.  
Currently, he complained of dyspnea with exercise.  He denied 
asthmatic conditions, as well as periods of incapacitation 
requiring bed-rest and treatment from a physician.  He did 
not use oxygen therapy, inhalers or oral medications.  He did 
report a 50 pack year history of smoking.  Following 
examination the veteran was diagnosed with chronic 
obstructive pulmonary disease.  

The examiner noted that the veteran carried a diagnosis of 
chronic obstructive pulmonary disease since 1995.  She opined 
that the etiology of interstitial lung disease could include 
exposure to chemical fumes, gasses or tobacco.  She opined, 
that if the veteran was exposed to mustard gas, then it was 
reasonable to conclude that chronic obstructive pulmonary 
disease and interstitial lung disease was more likely than 
not related to such exposure.  

X-ray studies of January 2002 were interpreted to show 
bilateral bronchopulmonary changes and prominent hila, 
without demonstrable pulmonary infiltrate or pleural fluid.  


ANAYLSIS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

With regard to the veteran's theory that his lung disorder 
under consideration is the result of exposure to vesicant 
agents in service, 38 C.F.R. § 3.316 is controlling. That 
regulation provides:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described 
below, together with the subsequent development of any 
of the indicated conditions, is sufficient to establish 
service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except 
mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct (See 38 C.F.R. § 
3.301(c)) or there is affirmative evidence that 
establishes a non-service-related supervening condition 
or event as the cause of the claimed condition (See 38 
C.F.R. § 3.303).

38 C.F.R. § 3.316.

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316;  See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has been diagnosed with chronic obstructive 
pulmonary disease, which is a disease that may be associated 
with full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service.  See 38 C.F.R. § 
3.316.  There is, however, no competent evidence that he 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite during service.  Neither the tests described by 
the veteran nor the records kept by the Navy indicate such 
exposure.  The records do show that the veteran received gas 
mask training.  However, there is no competent evidence that 
mustard gas was utilized during such training.  

Although the Board has determined that the provisions of 38 
C.F.R. § 3.316 may not be utilized in this case to afford the 
veteran a favorable determination, the Board must also 
address whether the veteran's lung condition is directly 
related to active service, to include any claimed vesicant 
exposure, consistent with Combee, and based on proof of 
direct causation.  

In addition to the rules regarding presumptive service 
connection, if a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

However, in this case, the record is negative for complaints, 
findings or treatment of a lung condition for approximately 
33 years following service, at which time, the veteran was 
diagnosed with bronchitis.  Additionally, between 1976 and 
1994 there is another 18 year absence of treatment records 
showing that bronchitis was a chronic disability. Moreover, 
the only positive evidence consists of the veteran's 
contentions regarding the relationship.  However, the veteran 
is not shown to have the requisite medical expertise to 
render a medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  .In view of the lack of competent 
evidence showing an in-service disease related to service, 
the Board finds that there is no basis for establishing 
service connection on a direct basis.  In other words, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  In such cases, the evidence is not 
evenly balanced, and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The benefit sought on appeal is denied.  



ORDER

Service connection for a lung condition, to include chronic 
obstructive pulmonary disorder, to include as a result of 
exposure to mustard gas is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

